Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Divisional Application
Applicant’s request corresponds to 16742574, now US Patent No. 11250557. Per the MPEP, 201.06  Divisional Application [R-10.2019]. “This application, which discloses and claims only subject matter disclosed in prior Application No. 16742574, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. While a divisional application may depart from the phraseology used in the parent application there may be no departure therefrom in substance or variation in the disclosure that would amount to "new matter" if introduced by amendment into the parent application. Compare MPEP § 201.08 and MPEP § 211 et seq”.
Claims 1-13 currently pending.
Please refer to the action below.


Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, and 10 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11291099. 


Instant Application NO. 17538776
Patent NO. 11250557
1. An automatic inspection method comprising: comparing (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excluding, from automatic inspection, a paper when a type of the paper is an index paper.

5. An inspection apparatus comprising a hardware processor that: compares (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excludes, from automatic inspection, a paper when a type of the paper is an index paper.

7. An image forming system comprising: an image former; a reader; and a hardware processor, wherein the hardware processor: compares (i) a read image of a paper on which an image is formed by the image former, the read image being read by the reader, with (ii) a reference image, to thereby perform an inspection of the image formed on the paper; and excludes, from automatic inspection, a paper when a type of the paper is an index paper.
10. An automatic inspection method comprising: comparing (i) a read image of a paper on which an image is formed with (ii) a reference image; and excluding, from automatic inspection, a paper when a type of the paper is an index paper.
10. A reference image generating apparatus comprising: a reader that reads an image of a printed matter transported from an image forming apparatus; and a hardware processor that is configured to generate a reference image for automatically inspecting the printed matter based on a read image generated by reading the image by the reader; wherein: the reader acquires, from the image forming apparatus, information on whether or not each paper of the printed matter to be transported to the reader is subject to automatic inspection, when the information acquired by the reader indicates that the paper is subject to the automatic inspection, the reader reads an image of the paper, and the hardware processor generates the reference image for automatically inspecting the printed matter based on the read image of the paper that is subject to the automatic inspection, and when the information acquired by the reader indicates that the paper is not subject to the automatic inspection, the reader does not read an image of the paper and the hardware processor does not generate the reference image


Regarding Instant independent claims 1, 5, 7, and 10, and that of claim 10 of  ‘0557’
   Although the claims at issue are not identical, they are not patentably distinct from each other. As claims 10 of the patent encompasses all the teachings of the instant claims except for specifically excluding, from automatic inspection, a paper when a type of the paper is an index paper. The patent includes a case when automatic inspection is set, the system reads an image of a page and compares with a reference image, another case exists based on information generated from the apparatus or as implied from the read image, inspection of a page is not carried out based on a detected paper type thereby excluding, from automatic inspection, a paper when a type of the paper is obviously one of an index paper whereby suppressing the need to perform a plurality of unneeded print image inspections, ultimately speed up print executions, said teachings and combinations would have been obvious to one of ordinary skill in the art at which maybe further realized 
according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Itagaki et al. (JP 2007/148027, A1), in view of Zeisho et al. (JP 2013/233772, A1). 

    Regarding claim 1, Itagaki teaches an automatic inspection method (an automatic inspection scheme is taught in at least Fig. 7 and the disclosure to set via an inspection setting screen necessity to conduct an automatic inspection method based on detected paper type), comprising: 
comparing (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper (Figs. 15 and the disclosure further cites the inspection methods “original image is output on a sheet (step S1715)…..the detection unit 170 detects the output image (step S1716), transmits the detected output image to the MFP control unit 210, and the inspection unit 290 performs the inspection set as described above. Various inspections are executed based on the conditions (step S1717)” implying comparing at least read output image of a paper on which an image is formed with obviously previously stored image data indicative of the  reference image, to thereby perform an inspection of the image formed on the paper based set instructions of Figs. 7, and 12-13);
 and excluding, from automatic inspection, a type of the paper (excluding in at least Fig. 7 a paper type from inspection comprising paper type of, “for example, recycled paper, plain paper, coated paper (including mat coated paper and art coated paper), glossy paper, colored paper, resack paper, label paper, preprinted paper, and the like can be selected”).
    However, Itagaki is silent regarding excluding, from automatic inspection, said paper when a type of the paper is specifically an index paper.
   Zeisho teaches an automated sheet inspection citing “technique for inspecting a printed matter by comparing an inspection image for inspecting the printed matter with an image obtained by scanning the printed matter is known”, furthermore, the system teaches an inspection control unit 600 which determines whether or not controller unit 610 performs an automatic inspection based in a case a sheet type comprising a tab/insert sheet indicative in the art of said index sheet further citing a case “when an insert sheet insertion instruction is received, the insert sheet is fed immediately before the printed material (S510). Accordingly, the inspection control unit 600 determines whether or not the inspection controller unit 610 inspects the insert sheet (S521). When inspecting the insert paper, the inspection control unit 600 refers to reference image data recorded in advance (S522)” further implying a case (emphasis added) the system or controller excluding, from automatic inspection, said tab/insert sheet paper when it obviously determines or detects said insert/tab paper further indicative of the index sheets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho  to include said excluding, from automatic inspection, said paper when a type of the paper is specifically an index paper, one skill in the art may envisage a case where a type of page or type of paper as set is relayed to a downstream controller configured to exclude from an automatic inspection excluding, said type of paper  specifically said index paper, as the exclusion could at least have been determined based on further the captured image of the printed matter corresponding to prestored data which would also allow the system to exclude a certain type of detected paper from said automatic inspection, whereby reducing erroneous detected image data errors from a transported paper type due to at least known difficulties of conducting inspections of said paper types whereby increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 3 (according to claim 1) Itagaki further teaches wherein further comprising: prompting a user to set a level of inspection of the image (a level of inspection is set further in Fig. 7 and 11 further citing the inspection level for image inspection is set according to the type of paper comprising levels of “normal”, “high accuracy”, and “simple” set as said inspection levels, said set level set by the user may obviously have been prompted to the user by known means).

    Regarding claim 4, Itagaki further teaches wherein a non-transitory recording medium storing a computer readable inspection program that is executable by a computer to cause the computer to perform the automatic inspection method according to claim 1 (the disclosure cites “Another object of the present invention is to supply a storage medium storing software program codes for realizing the functions of the above-described embodiments to a system or apparatus, and the computer of the system or apparatus (or CPU, MPU, or the like)”  comprising said non-transitory recording medium).

    Regarding claim 5, Itagaki teaches an inspection apparatus comprising a hardware processor (an automatic inspection scheme is taught in at least Fig. 7 and the disclosure conducted by said inspection apparatus comprising at least one known  hardware processor to set via an inspection setting screen necessity to conduct an automatic inspection method based on detected paper type) that: 
compares (i) a read image of a paper on which an image is formed with (ii) a reference image, to thereby perform an inspection of the image formed on the paper (Figs. 15 and the disclosure further cites the inspection methods “original image is output on a sheet (step S1715)…..the detection unit 170 detects the output image (step S1716), transmits the detected output image to the MFP control unit 210, and the inspection unit 290 performs the inspection set as described above. Various inspections are executed based on the conditions (step S1717)” implying comparing at least read output image of a paper on which an image is formed with obviously previously stored image data indicative of the  reference image, to thereby perform an inspection of the image formed on the paper based set instructions of Figs. 7, and 12-13);
 and excludes, from automatic inspection, a type of the paper (excluding in at least Fig. 7 a paper type from inspection comprising paper type of, “for example, recycled paper, plain paper, coated paper (including mat coated paper and art coated paper), glossy paper, colored paper, resack paper, label paper, preprinted paper, and the like can be selected”).
    However, Itagaki is silent regarding excludes, from automatic inspection, said paper when a type of the paper is specifically an index paper.
   Zeisho teaches an automated sheet inspection citing “technique for inspecting a printed matter by comparing an inspection image for inspecting the printed matter with an image obtained by scanning the printed matter is known”, furthermore, the system teaches an inspection control unit 600 which determines whether or not controller unit 610 performs an automatic inspection based in a case a sheet type comprising a tab/insert sheet indicative in the art of said index sheet further citing a case “when an insert sheet insertion instruction is received, the insert sheet is fed immediately before the printed material (S510). Accordingly, the inspection control unit 600 determines whether or not the inspection controller unit 610 inspects the insert sheet (S521). When inspecting the insert paper, the inspection control unit 600 refers to reference image data recorded in advance (S522)” further implying a case (emphasis added) the system or controller excluding, from automatic inspection, said tab/insert sheet paper when it obviously determines or detects said insert/tab paper further indicative of the index sheets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho  to include said excludes, from automatic inspection, said paper when a type of the paper is specifically an index paper, one skill in the art may envisage a case where a type of page or type of paper as set is relayed to a downstream controller configured to exclude from an automatic inspection excluding, said type of paper  specifically said index paper, as the exclusion could at least have been determined based on further the captured image of the printed matter corresponding to prestored data which would also allow the system to exclude a certain type of detected paper from said automatic inspection, whereby reducing erroneous detected image data errors from a transported paper type due to at least known difficulties of conducting inspections of said paper types whereby increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 6 (according to claim 5), Itagaki further teaches wherein the hardware processor further: acquires information on a type of the paper, determines, based on the acquired information, a page of a job for which page the type of the paper is, and excludes, from the automatic inspection, said page of the job for which page is the type of the paper (Figs. 7 and 12 further teaches obtaining information on a type of the paper, and excluding from the automatic inspection, said page of the job for which page is the type of the paper based on further  acquired information of said page of a job for which page is for said type of paper).     
    However, Itagaki is silent regarding determines, based on the acquired information, a page of a job for which page the type of the paper is the index paper, and excludes, from the automatic inspection, the page of the job for which page the type of the paper is the index paper.
    Zeisho further teaches in the disclosure an inspection control unit 600 which determines whether or not controller unit 610 performs an automatic inspection based in a case a sheet type comprising a tab/insert sheet from obviously acquired information of a page of a job for which page comprises the page of an insert/tab sheet indicative of said index type paper, as a case exists as implied in the art that the insert sheet inspection is not carried or excluded from inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho  to include said determines, based on the acquired information, a page of a job for which page the type of the paper is the index paper, and excludes, from the automatic inspection, the page of the job for which page the type of the paper is the index paper, as the exclusion could at least have been determined based on further the captured image of the printed matter corresponding to prestored data which would also allow the system to exclude a certain type of detected paper from said automatic inspection, whereby reducing erroneous detected image data errors from a transported paper type due to at least known difficulties of conducting inspections of said paper types whereby increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 7, Itagaki teaches an image forming system (an automatic image forming inspection system of at least Figs 1, 7, and 12 further comprises said image forming system) comprising: 
an image former (at least the printer of Figs 1, 7, and 12 comprising said image former); 
a reader (at least the printer of Figs 1, 7, and 12 comprising said reader); 
and a hardware processor (at least the printer of Figs 1, 7, and 12 comprising a controller including at least processor); 
wherein the hardware processor: 
compares (i) a read image of a paper on which an image is formed by the image former, the read image being read by the reader, with (ii) a reference image, to thereby perform an inspection of the image formed on the paper (Figs. 15 and the disclosure further cites the inspection methods “original image is output on a sheet (step S1715)…..the detection unit 170 detects the output image (step S1716), transmits the detected output image to the MFP control unit 210, and the inspection unit 290 performs the inspection set as described above. Various inspections are executed based on the conditions (step S1717)” implying comparing at least read output image of a paper on which an image is formed with obviously previously stored image data indicative of the  reference image, to thereby perform an inspection of the image formed on the paper based set instructions of Figs. 7, and 12-13); and excludes, from automatic inspection, a type of the paper (excluding in at least Fig. 7 a paper type from inspection comprising paper type of, “for example, recycled paper, plain paper, coated paper (including mat coated paper and art coated paper), glossy paper, colored paper, resack paper, label paper, preprinted paper, and the like can be selected”).
    However, Itagaki is silent regarding excludes, from automatic inspection, said paper when a type of the paper is specifically an index paper.
   Zeisho teaches an automated sheet inspection citing “technique for inspecting a printed matter by comparing an inspection image for inspecting the printed matter with an image obtained by scanning the printed matter is known”, furthermore, the system teaches an inspection control unit 600 which determines whether or not controller unit 610 performs an automatic inspection based in a case a sheet type comprising a tab/insert sheet indicative in the art of said index sheet further citing a case “when an insert sheet insertion instruction is received, the insert sheet is fed immediately before the printed material (S510). Accordingly, the inspection control unit 600 determines whether or not the inspection controller unit 610 inspects the insert sheet (S521). When inspecting the insert paper, the inspection control unit 600 refers to reference image data recorded in advance (S522)” further implying a case (emphasis added) the system or controller excluding, from automatic inspection, said tab/insert sheet paper when it obviously determines or detects said insert/tab paper further indicative of the index sheets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho  to include said excludes, from automatic inspection, said paper when a type of the paper is specifically an index paper, one skill in the art may envisage a case where a type of page or type of paper as set is relayed to a downstream controller configured to exclude from an automatic inspection excluding, said type of paper  specifically said index paper, as the exclusion could at least have been determined based on further the captured image of the printed matter corresponding to prestored data which would also allow the system to exclude a certain type of detected paper from said automatic inspection, whereby reducing erroneous detected image data errors from a transported paper type due to at least known difficulties of conducting inspections of said paper types whereby increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 9 (according to claim 7) Itagaki further teaches wherein
the hardware processor further prompts a user to set a level of inspection of the image (a level of inspection is set further in Fig. 7 and 11 further citing the inspection level for image inspection is set according to the type of paper comprising levels of “normal”, “high accuracy”, and “simple” set as said inspection levels, said set level set by the user may obviously have been prompted to the user by known means).

    Regarding claim 10, Itagaki teaches an automatic inspection method (an automatic inspection scheme is taught in at least Fig. 7 and the disclosure to set via an inspection setting screen necessity to conduct an automatic inspection method based on detected paper type), comprising: 
comparing (i) a read image of a paper on which an image is formed with (ii) a reference paper (Figs. 15 and the disclosure further cites the inspection methods “original image is output on a sheet (step S1715)…..the detection unit 170 detects the output image (step S1716), transmits the detected output image to the MFP control unit 210, and the inspection unit 290 performs the inspection set as described above. Various inspections are executed based on the conditions (step S1717)” implying comparing at least read output image of a paper on which an image is formed with obviously previously stored image data indicative of the  reference image, to thereby perform an inspection of the image formed on the paper based set instructions of Figs. 7, and 12-13);
 and excluding, from automatic inspection, a type of the paper (excluding in at least Fig. 7 a paper type from inspection comprising paper type of, “for example, recycled paper, plain paper, coated paper (including mat coated paper and art coated paper), glossy paper, colored paper, resack paper, label paper, preprinted paper, and the like can be selected”).
    However, Itagaki is silent regarding excluding, from automatic inspection, said paper when a type of the paper is specifically an index paper.
   Zeisho teaches an automated sheet inspection citing “technique for inspecting a printed matter by comparing an inspection image for inspecting the printed matter with an image obtained by scanning the printed matter is known”, furthermore, the system teaches an inspection control unit 600 which determines whether or not controller unit 610 performs an automatic inspection based in a case a sheet type comprising a tab/insert sheet indicative in the art of said index sheet further citing a case “when an insert sheet insertion instruction is received, the insert sheet is fed immediately before the printed material (S510). Accordingly, the inspection control unit 600 determines whether or not the inspection controller unit 610 inspects the insert sheet (S521). When inspecting the insert paper, the inspection control unit 600 refers to reference image data recorded in advance (S522)” further implying a case (emphasis added) the system or controller excluding, from automatic inspection, said tab/insert sheet paper when it obviously determines or detects said insert/tab paper further indicative of the index sheets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho  to include said excluding, from automatic inspection, said paper when a type of the paper is specifically an index paper, one skill in the art may envisage a case where a type of page or type of paper as set is relayed to a downstream controller configured to exclude from an automatic inspection excluding, said type of paper  specifically said index paper, as the exclusion could at least have been determined based on further the captured image of the printed matter corresponding to prestored data which would also allow the system to exclude a certain type of detected paper from said automatic inspection, whereby reducing erroneous detected image data errors from a transported paper type due to at least known difficulties of conducting inspections of said paper types whereby increase productivity of said apparatus by excluding from an automatic inspection said paper type, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 12 (according to claim 10) Itagaki further teaches wherein
further comprising: prompting a user to set a level of inspection of the image (a level of inspection is set further in Fig. 7 and 11 further citing the inspection level for image inspection is set according to the type of paper comprising levels of “normal”, “high accuracy”, and “simple” set as said inspection levels, said set level set by the user may obviously have been prompted to the user by known means).

    Regarding claim 13, Itagaki further teaches wherein a non-transitory recording medium storing a computer readable inspection program that is executable by a computer to cause the computer to perform the automatic inspection method according to claim 10 (the disclosure cites “Another object of the present invention is to supply a storage medium storing software program codes for realizing the functions of the above-described embodiments to a system or apparatus, and the computer of the system or apparatus (or CPU, MPU, or the like)”  comprising said non-transitory recording medium).

Claim(s) 2, 8, and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Itagaki in view of Zeisho, and further in view of Gauthier et al. (US 6502234, A1). 

      Regarding claim 2 (according to claim 1), and claim 8 (according to claim 7), and claim 11 (according to claim 10), Itagaki in view of Zeisho are silent regarding further comprising: prompting a user to select whether to newly create the reference image or to select the reference image from at least one registered image.
    Gauthier teaches a case of prompting a user via a display user to select whether to newly create a target image or to select previously stored target image from at least one registered image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki in view of Zeisho, and further in view of Gauthier to include prompting said user to select whether to newly create said reference image or to select said reference image from at least one registered image, one skill in the art may envisage a case where the automatic inspection system may need to create a new reference image based on at least the currently read image data of a page, Gauthier further complements Itagaki in view of Zeisho where a user or the system may revert to selecting a previous reference image from at least one registered image based on certain image detections or conditions, whereby in a case suppressing the need for storing additional reference images to a  storage unit, ultimately saving storage spaces of the apparatus memory and further increase productivity of said apparatus when selecting to use the prestored reference image, which maybe further realized according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, and thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (US20110129239) teaching the inserted tab sheets (which are also referred to as index sheets) between pages printed by the printing unit 104.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/15/2022